Case 6:20-cv-01688-GAP-GJK Document 1 Filed 09/15/20 Page 1 of 5 PageID 1




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

 LUIS HERNANDEZ-FERRER and
 KEVIN DEZELSKE,

        Plaintiffs,

 v.                                                  CASE NO.:

 UNIVERSAL PROTECTION SERVICE,
 LLC, a Foreign Limited Liability Company,

        Defendant.                  ________/

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiffs, LUIS HERNANDEZ-FERRER and KEVIN DEZELSKE, by and through

 undersigned counsel, sue the Defendant, UNIVERSAL PROTECTION SERVICE, LLC, a

 Foreign Limited Liability Company, and allege:

        1.      Plaintiffs were employees of Defendant and bring this action for unpaid

 overtime compensation, liquidated damages, and all other applicable relief pursuant to the

 Fair Labor Standards Act, as amended, 29 U.S.C. § 216(b) (“FLSA”).

                                    General Allegations

        2.      Plaintiffs were employees who worked for Defendant within the last three

 years in Orange County, Florida.

        3.      Plaintiff, LUIS HERNANDEZ-FERRER has worked for Defendant since

 approximately October 2019 as an hourly employee.

        4.      Plaintiff, KEVIN DEZELSKE has also worked for Defendant since

 approximately October 2019 as an hourly employee.




                                             1
Case 6:20-cv-01688-GAP-GJK Document 1 Filed 09/15/20 Page 2 of 5 PageID 2




          5.    Plaintiffs work as Security Officers for Defendant.

          6.    At all times material to this cause of action, Defendant is/was an enterprise

 subject to the FLSA.

          7.    At all times material to this cause of action, Plaintiffs are/were non-exempt

 employees and therefore entitled to overtime wages for any and all over/time hours worked.

          8.    Defendant is a Foreign Limited Liability Company that operates and

 conducts business in Orange County, Florida and is therefore, within the jurisdiction of this

 Court.

          9.    Specifically, Defendant is a privately owned facility services company that

 provides among other services, security systems. According to Defendant’s website it

 employs over 200,000 employees. See https://www.aus.com/about-us.

          10.   This action is brought under the FLSA to recover from Defendant Plaintiffs’

 unpaid overtime compensation, liquidated damages, and reasonable attorneys’ fees and

 costs.

          11.   This Court has jurisdiction over Plaintiffs’ claims pursuant to 28 U.S.C.

 §1331 and the FLSA.

          12.   During Plaintiffs’ employment with Defendant, Defendant earned more than

 $500,000.00 per year in gross sales.

          13.   During Plaintiffs’ employment, Defendant employed at least two employees

 who were engaged in interstate commerce and/or handled goods, materials and supplies

 which travelled in interstate commerce, including but not limited to computers, telephones,

 security equipment, and other tools/materials used to run the business.




                                               2
Case 6:20-cv-01688-GAP-GJK Document 1 Filed 09/15/20 Page 3 of 5 PageID 3




        14.     Therefore, at all material times relevant to this action, Defendant was an

 enterprise covered by the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

                                    Overtime Violations

        15.     At all times relevant to this action, Defendant failed to comply with the

 FLSA because Plaintiffs performed services for Defendant for which no provisions were

 made by Defendant to properly pay Plaintiffs for all overtime hours worked.

        16.     During their employment with Defendant, Plaintiffs were not always paid

 time and one-half their regular rate of pay for all hours worked in excess of forty (40) per

 work week.

        17.     During their employment with Defendant, Plaintiffs regularly worked more

 than forty (40) hours per week.

        18.     Upon information and belief, Plaintiffs’ immediate supervisor, Jose Negron,

 was underreporting their hours worked.

        19.     As a result of this underreporting, Plaintiffs’ were not properly paid for all

 overtime hours worked.

        20.     Plaintiffs are entitled to one and one-half times their regular rate of pay for

 all hours worked over forty (40) in each week.

        21.     Based upon the above policies, Defendants have violated the FLSA by

 failing to pay complete overtime pay for each hour worked over forty (40) per week.

        22.     Upon information and belief, the records, to the extent any exist and are

 accurate, concerning the number of hours worked and amounts paid to Plaintiffs are in the

 possession and custody of Defendants.




                                              3
Case 6:20-cv-01688-GAP-GJK Document 1 Filed 09/15/20 Page 4 of 5 PageID 4




         23.     Plaintiffs have hired the below law firm and is obligated to pay them a

 reasonable fee if successful in this litigation.

         24.     All conditions precedent to this action have been performed or waived.


        COUNT I - RECOVERY OF OVERTIME COMPENSATION (FLSA)

         25.     Paragraphs one (1) through twenty-four (24) above are fully re-alleged and

 incorporated herein.

         26.     Plaintiffs are/were entitled to be paid time and one-half their regular rate

 of pay for each hour worked in excess of forty (40) per work week.

         27.     During their employment with Defendant, Plaintiffs were not paid for all

 time worked as described above which resulted in Plaintiffs not being paid proper

 overtime compensation for all overtime hours worked in violation of the FLSA.

         28.     As a result of Defendant’s intentional, willful and unlawful acts in

 refusing to pay Plaintiffs overtime compensation for each hour worked in excess of forty

 (40) per work week in one or more work weeks, Plaintiffs have suffered damages plus

 incurring reasonable attorneys’ fees and costs.

         29.     Defendant did not have a good faith basis for its failure to pay Plaintiffs

 overtime compensation for each hour worked in excess of forty (40) per work week.

         30.     As a result of Defendant’s willful violation of the FLSA, Plaintiffs are

 entitled to liquidated damages.

         31.     Plaintiffs demand a trial by jury.

         WHEREFORE,           Plaintiffs,   LUIS        HERNANDEZ-FERRER      and    KEVIN

 DEZELSKE, demand judgment against Defendant for the payment of all overtime hours



                                                    4
Case 6:20-cv-01688-GAP-GJK Document 1 Filed 09/15/20 Page 5 of 5 PageID 5




 at one and one-half their regular rate of pay for the hours worked by them for which

 Defendant did not properly compensate them, liquidated damages, reasonable attorneys’

 fees and costs incurred in this action, and any and all further relief that this Court

 determines to be just and appropriate.


                                          JURY DEMAND

        Plaintiffs request that upon trial of this action all issues be submitted to and

 determined by a jury.

        Dated this 15th day of September, 2020.



                                          /s/ JOLIE N. PAVLOS
                                          Jolie N. Pavlos, Esq.
                                          FBN 0125571
                                          Morgan & Morgan, P.A.
                                          20 N. Orange Avenue
                                          Suite 1600
                                          Orlando, FL 32801
                                          Telephone: (407) 245-3517
                                          Facsimile: (407) 204-2206
                                          Email: JPavlos@forthepeople.com
                                                   XLezcanocaban@forthepeople.com
                                          Attorney for Plaintiff




                                            5
